Holt, J.
(concurring in part.)
I concur in the disposition of the case, but consider obiter a decision on the status of personal property trusts prior to the enactment of chapter 53, p. 84, Laws 1875. I do not agree to the conclusion that since that date such trusts are in any manner governed or restricted by the common law rules as the same existed at the time this state was organized. The well-considered Horn case was decided upon the proposition that the common law rule against perpetuities was not in force here since 1875, hence the only restrictions or limitations upon the authorized trusts are those imposed by the statutes. The sole authority for the trust here involved is subdivision 6 of section 6710, G. S. 1918, and that contains no restrictions upon accumulations of income from personal property placed in trust, except as affected by the time limit therein set. Under the facts found, the shares of mining stock, placed in trust with full power of disposition at any time by the trustees, cannot be held other than personal property. And, even were it otherwise, I am of the opinion that the directions in article 3 of the trust instrument make provision for the protection of the remaindermen similar to those a court would properly make in case of trust property of such “wasting” nature as mines.